DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status
This instant application No. 15/984429 has claims 1-14 pending.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Amendments, as filed on October 18, 2020, change the claim scope. 
Claim(s) 1-2, 4-5, 7, 12, and 14 rejected under 35 U.S.C. 102(a)(2) as being anticipated by Janse van Rensburg et al. (Pat. No. US/10656865 filed on December 13, 2016; hereinafter Janse van Rensburg).
Regarding claim 1, Janse van Rensburg disclose the following: 
(Currently Amended) A system for executing one or more operating-system-level virtualization software objects (virtualization containers), comprising at least one controller hardware processor, adapted to: 
receive a request to connect one or more target virtualization containers, during an execution of at least one software application running in the one or more target virtualization containers by at least one target hardware processor, to at least one digital storage electrically connected to the at least one target hardware processor via at least one data communication network interface, said request to connect is a request to enable an access of said one or more target virtualization containers to said at least one digital storage, by creating a logical connection between the at least one target hardware processor and said at least one digital storage; and
(Janse van Rensburg teaches receiving a request to connect one or more target virtualization containers, during an execution of at least one software application, e.g. “an application in a virtualization container” [Column 24, Lines 30-34], running in the one or more target virtualization containers by at least one target hardware processor/CPU of a host computer [Column 3, Lines 15-19; Column 7, Lines 8-column 8, line 32], to at least one digital storage or “distributed storage” [Column 24, Lines 30-34 and 53-60] electrically connected to the at least one target hardware processor [Column 2, Lines 18-52] via at least one data communication network interface, e.g. “network interface” [Column 8, Line 28], said request to connect is a request to enable an access of said one or more target virtualization containers to said at least one digital storage, e.g. “access requests from one or more processes running in the virtualization container to a storage service” [Column 2, Lines 47-49], by creating a logical connection, such a link or association, between the at least one target hardware processor and said at least one digital storage, e.g. “The new layered storage volume can be associated with the virtualization container and a process running in the virtualization container can interact with the linked layered storage volume as if it were a physical storage volume mounted directly to the host computer” [Column 3, Lines 8-14])
instruct execution of one or more management virtualization containers on the at least one target hardware processor, such that executing the one or more management virtualization containers configures the one or more target virtualization containers, during said execution of the at least one software application running in the one or more target virtualization containers, to direct at least one access to the at least one file system of the one or more target virtualization containers to the at least one digital storage; 
(Janse van Rensburg teaches instructing execution of one or more management virtualization containers, e.g. one storage service [Column 2, Lines 46-52; Column 3, Lines 16-25], on the at least one target hardware processor or host computer [Column 3, Lines 16-25], such that executing the one or more management virtualization containers – cited as the one storage service configures the one or more target virtualization containers [Column 3, Lines 16-25], during said execution of the at least one software application running in the one or more target virtualization containers, e.g. “one or more processes running in the virtualization container to a storage service” [Column 2, Lines 47-49], to direct at least one access to the at least one file system of the one or more target virtualization containers to the at least one digital storage, e.g. “The layered storage volume 132 in the distributed block storage 130 can be presented to the one or more processes running in the virtualization container 114 as a physical storage volume (not shown) mounted to a filesystem exposed within the virtualization container 114” [Column 6, Lines 33-45])
wherein said configuring of the one or more target virtualization containers is conducted without terminating, re-creating and re-executing of the one or more target virtualization containers being configured.  
(Janse van Rensburg teaches configuring of the one or more target virtualization containers is conducted [Column 19, Lines 45-54] without terminating, re-creating and re-executing of the one or more target virtualization containers being configured [Column 24, Lines 9-17; Claim 2-3 of Janse van Rensburg], e.g. “presenting the new remote storage volume to a process running in the new virtualization container as a mounted volume; and tunneling data access operations targeting the mounted volume to the remote storage volume” [Claim 3 of Janse van Rensburg])
Regarding claim 2, Janse van Rensburg disclose the following: 
wherein the at least one digital storage is selected from a group consisting of: 
a storage area network, a network attached storage, a hard disk drive, a partition on a hard disk drive, an optical disk, and a solid state storage.  
(Janse van Rensburg discloses at least one digital storage in the form of either hard disk drive or solid state storage, e.g. “For example, a storage device can be a magnetic storage device, such as a hard disk drive. Other examples of storage devices include solid state storage devices (such as NAND-type flash devices and NOR-type flash devices), and random access data storage devices (such as DRAM devices)” [Column 7, Lines 16-23])
Regarding claim 4, Janse van Rensburg disclose the following: 
wherein executing the one or more management virtualization containers initiates execution by the at least one target hardware processor of at least one storage attachment software object for communication between the one or more target virtualization containers and the at least one digital storage.  
(Janse van Rensburg teaches executing the one or more management virtualization containers initiates execution by the at least one target hardware processor of at least one storage attachment software object for communication [Column 2, Lines 46-52; Column 3, Lines 16-25] between the one or more target virtualization containers and the at least one digital storage [Column 6, Lines 33-45], e.g. “a host computer can be a server or other computing device that comprises a processor and is configured to communicate over a network. The host computer can be connected to one or more storage devices and can be configured to transmit data access requests (such as data read and write operation requests) to the one or more storage devices and receive responses from the one or more storage devices. The connection can be an indirect connection, such as a connection over a network. In scenarios where the host computer is connected to more than one storage device, the various connections can be of the same type or different types. In at least some embodiments, the host computer is configured to communicate with the one or more storage devices through a storage service” [Column 8, Lines 10-23])
Regarding claim 5, Janse van Rensburg disclose the following: 
wherein the at least one storage attachment software object is selected from a group consisting of: 
a device driver software object, and a storage management software object.  
(Janse van Rensburg discloses a device driver software object [Column 8, Lines 39-41; Column 14, Lines 49-60; Column 24, Lines 34-46 and Lines 61-67], e.g. “FIG. 2 is a flowchart of an example method 200 for creating a storage volume for a virtualization container based on an image manifest. Any of the example systems described herein can be used to perform the example method 200 … Alternatively or additionally, all or part of the example method 200 can be performed by a driver or other program on a host computer.” [Column 8, Lines 33-41])
Regarding claim 7, Janse van Rensburg disclose the following: 
wherein executing the one or more management virtualization containers configures the one or more target virtualization containers by executing in the one or more management virtualization containers at least one process for configuring the one or more target virtualization containers.  
(Janse van Rensburg teaches executing the one or more management virtualization containers configures the one or more target virtualization containers [Column 3, Lines 40-52; Column 6, Lines 46-56], e.g. “The storage service 120 is connected to an image registry 150 comprising image manifests 152 … An image (a.k.a. a container image) can be presented to a virtualization container (e.g., 114) as a single, consolidated volume that can be mounted to a filesystem exposed to the virtualization container. Either directly, or via the storage service 120, the image registry 150 can be inspected to identify one or more images from which virtual volumes can be created” [Column 3, Lines 40-52] by executing in the one or more management virtualization containers at least one process for configuring the one or more target virtualization containers [Column 2, Lines 43-45; Column 3, Lines 40-41 and Lines 46-50], e.g. “a virtualization container can be instantiated on the host computer and configured to access a remote layered storage volume” [Column 2, Lines 43-45]. 
An additional teaching of a management virtualization container or storage service configuring one or more target virtualization containers, e.g. “Optionally, the host computer 110 can comprise additional virtualization containers (e.g., 116) for running additional processes in isolation. In such an embodiment, the additional virtualization containers (e.g., 116) can also be configured to access the storage service 120 and to present different mounted volumes backed by other layered storage volumes (not shown) in the distributed block storage 130. The different virtual volumes in the distributed block storage, that are associated with different virtualization containers, can be associated with some or all of the same read-only snapshots stored in the distributed block storage” [Column 6, Lines 46-56])
Regarding claim 12, Janse van Rensburg disclose the following: 
(Currently Amended) A computer implemented method for executing one or more operating-system-level virtualization software objects (virtualization containers) comprising: 
receiving a request to connect one or more target virtualization containers, during an execution of at least one software application running in the one or more target virtualization containers by at least one target hardware processor, to at least one digital storage electrically connected to the at least one target hardware processor via at least one data communication network interface, said request to connect is a request to enable an access of said one or more target virtualization containers to said at least one digital storage, by creating a logical connection between the at least one hardware target processor and said at least one digital storage; and 
(Janse van Rensburg teaches receiving a request to connect one or more target virtualization containers, during an execution of at least one software application, e.g. “an application in a virtualization container” [Column 24, Lines 30-34], running in the one or more target virtualization containers by at least one target hardware processor/CPU of a host computer [Column 3, Lines 15-19; Column 7, Lines 8-storage volume can be associated with the virtualization container and a process running in the virtualization container can interact with the linked layered storage volume as if it were a physical storage volume mounted directly to the host computer” [Column 3, Lines 8-14])
instructing execution of one or more management virtualization containers on the at least one target hardware processor, such that executing the one or more management virtualization containers configures the one or more target virtualization containers, during said execution of the at least one software application running in the one or more target virtualization containers, to direct at least one access to the at least one file system of the one or more target virtualization containers to the at least one digital storage; 
(Janse van Rensburg teaches instructing execution of one or more management virtualization containers, e.g. one storage service [Column 2, Lines 46-52; Column 3, Lines 16-25], on the at least one target hardware processor or host computer [Column 3, Lines 16-25], such that executing the one or more management virtualization containers – cited as the one storage service configures the one or more target virtualization containers [Column 3, Lines 16-25], during said execution of the at least one software application running in the one or more target virtualization containers, e.g. “one or more processes running in the virtualization container to a storage service” [Column 2, Lines 47-49], to direct at least one access to the at least one file system of the one or more target virtualization containers to 
wherein said configuring of the one or more target virtualization containers is conducted without terminating, re-creating and re-executing of the one or more target virtualization containers.  
(Janse van Rensburg teaches configuring of the one or more target virtualization containers is conducted [Column 19, Lines 45-54] without terminating, re-creating and re-executing of the one or more target virtualization containers being configured [Column 24, Lines 9-17; Claim 2-3 of Janse van Rensburg], e.g. “presenting the new remote storage volume to a process running in the new virtualization container as a mounted volume; and tunneling data access operations targeting the mounted volume to the remote storage volume” [Claim 3 of Janse van Rensburg])
Regarding claim 14, Janse van Rensburg disclose the following: 
wherein said request to connect comprises digital data identifying one or more of: 
target virtualization container, at least one digital storage, a volume name within said target virtualization container, and mount information in one or more file systems of said target virtualization container.
(Janse von Rensburg teaches that said request to connect digital data identifying at least one digital storage, e.g. “attempt to identify a pointer to a storage location associated with the read-only data snapshot 2 that is associated with an address (such as a logical block address) of the data block to be updated” [Column 22, Lines 21-28])


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Amendments, as filed on October 18, 2020, change the claim scope. 
Claim(s) 3, 9, and 13 is rejected under 35 U.S.C. 103 as being unpatentable over Janse van Rensburg in view of Gill et al. (US2016/0359955 published on December 8, 2016; hereinafter Gill.
Regarding claim 3, Janse van Rensburg does not disclose the following: 
wherein the at least one target hardware processor accesses the at least one digital storage using a protocol selected from a group consisting of: 
Small Computer Systems Interface (SCSI), Internet Small Computer Systems Interface (iSCSI), Hyper Small Computer Systems Interface, Serial Advanced Technology Attachment (SATA), Advanced Technology Attachment over Ethernet (AoE), Network File System (NFS), Ceph File System (CephlS), Ceph RADOS Block Device (RBD), Gluster GlusterFS, Non-Volatile Memory Express (NVMe), Non-Volatile Memory Express over Fibre Channel (NVMe over FC), and Fibre Channel Protocol (FCP).  
Nonetheless, this feature would have been made obvious, as evidenced by Gill.
(Gill teaches that the at least one target hardware processor accesses the at least one digital storage using a protocol such as iSCSI or NFS, e.g. “The term "iSCSI" or "Internet small computer system interface" refers to an IP-based storage networking standard for linking data storage facilities together. By carrying SCSI commands over IP networks, iSCSI can be used to facilitate data transfers over intranets and to manage storage over any suitable type of network or the Internet. The iSCSI The term "NFS" or "network file system" interface refers to an IP-based file access standard in which NFS clients send file-based requests to NFS servers via a proxy folder (directory) called "mount point". Going forward, this disclosure will interchangeably use the term iSCSI and NFS to refer to the IP-based protocol used to communicate between the hypervisor and the control VM. Note that while both protocols are network-based, the currently described architecture makes it possible to use them over the virtual network within the hypervisor. No iSCSI or NFS packets will need to leave the machine, because the communication--the request and the response--begins and ends within the single hypervisor host.” [0126])
At a time prior to the effective filing date of Applicant’s claimed invention, it would have been obvious to modify Janse van Rensburg with the teachings of Gill. 
One of ordinary skill in the art would recognize the desirability of performing the following modification: Add the teaching of Gill to modify the manner in which a target hardware processor accesses storage, as initially taught by Janse van Rensburg.
The motivation would have been to benefit from “iSCSI and NFS to refer to the IP-based protocol used to communicate between the hypervisor and the control VM” [0126 – Gill].
Regarding claim 9, Janse van Rensburg in view of Gill disclose the following: 
wherein executing the one or more management virtualization containers comprises executing one or more system calls of an operating system of the target host for mounting a digital storage.  
(Gill teaches executing the one or more management virtualization containers comprises executing one or more system calls, e.g. “containers are integrated directly with the operating system (OS) to work with the kernel using system calls” [0011],  by a “daemon” of an operating system of the target host [0086-0087] for mounting a digital storage, e.g. “Such a daemon can create named mount points for 
At a time prior to the effective filing date of Applicant’s claimed invention, it would have been obvious to modify Janse van Rensburg with the teachings of Gill. 
One of ordinary skill in the art would recognize the desirability of performing the following modification: Execute the system calls of Gill on the target host of Janse van Rensburg.  
There would have been two motivations for this systems calls: (1) first “the daemon calls into the volume plugin when a volume is to be mounted” [0087 – Gill], and (2) second “The term "NFS" or "network file system" interface refers to an IP-based file access standard in which NFS clients send file-based requests to NFS servers via a proxy folder (directory) called "mount point"” [0126 – Gill]
Regarding claim 13, Janse van Rensburg in view of Gill disclose the following: 
wherein said request to connect is received by said at least one controller hardware processor through at least one member of a group consisting of HyperText Transfer Protocol (HTTP), a Representational State Transfer (REST) interface and a command line interface (CLI).  
(Gill teaches that said request to connect is received by said at least one controller hardware processor through a command line interface (CLI) [0063], e.g. “a control virtual machine 130.sub.1 (CVM) includes a user interface 131 (UI) that provides a man-machine interface that can comprise a graphical user interface and/or a GUI API as well as a command line style interface with a CLI API… In many cases a user container is preconfigured (e.g., within a Docker repository) with file system components that are intended for use with a particular (e.g., CIFS, NFS, other standard) file system. However in the context of a hyper-converged clustered environment where both local storage (e.g., node-local storage) and 
Claim(s) 6 is rejected under 35 U.S.C. 103 as being unpatentable over Janse van Rensburg in view of Pohlmann (Pub. No. US2012/0174113 published on July 5, 2012; hereinafter Pohlmann).
Regarding claim 6, Janse van Rensburg does not disclose the following: 
wherein the at least one controller hardware processor is further adapted to: 
(1)	receive a request to disconnect the one or more target virtualization containers from the at least one digital storage; 
(2)	instruct the one or more management virtualization containers to disconnect the one or more target virtualization containers from the at least one digital storage by configuring the one or more target virtualization containers to decline directing at least one other access to the at least one file system of the one or more target virtualization containers to the at least one digital storage; and 
(3)	instruct termination of execution of the one or more management virtualization containers.  
Nonetheless, this feature would have been made obvious, as evidenced by Pohlmann.
(1) (Pohlmann teaches receiving a request – TVC controller [0039] – to disconnect the one or more target virtualization containers, or deregister/stop tenant [0031-0032], from the at least one digital storage, e.g. “De-register and register the tenants (e.g. tenant 106), which are exported, in database of data containers (e.g. data container 112) that remain stored as a physically separate container in virtual storage” [0031])
(2) (Pohlmann teaches instructing the one or more management virtualization containers at the operating system level [0033] to disconnect the one or more target virtualization containers from the at least one digital storage [0031-0032] by configuring the one or more target virtualization containers to decline directing at least one other access to the at least one file system of the one or more target the tenant 106 is disabled from accessing the instance of the software application” [0046])
(3) (Pohlmann teaches instruct termination of execution of the one or more management virtualization containers [0038] at the operating system level [0033], e.g. “The file-systems in the data container 112 are unmounted from the tenant 106 at the operating system level” [0038])
At a time prior to the effective filing date of Applicant’s claimed invention, it would have been obvious to modify Janse van Rensburg with the teachings of Pohlmann. 
One of ordinary skill in the art would recognize the desirability of performing the following modification:
Apply the disconnecting and terminating techniques of Pohlmann for the management virtualization containers of Janse van Rensburg.  
The motivation would have been to proactively handle issues in overloaded multi-tenancy systems [0027, 0035 – Pohlmann].
Claim(s) 8 is rejected under 35 U.S.C. 103 as being unpatentable over Janse van Rensburg in view of Joshi et al. (Pub. No. US2018/0287883 filed on March 29, 2017; hereinafter Joshi).
Regarding claim 8, Janse van Rensburg does not disclose the following: 
(1)	wherein execution of the one or more management virtualization containers is initiated by a virtualization container manager executed by the at least one target hardware processor; 
(2)	and wherein executing the one or more management virtualization containers configures the one or more target virtualization containers , and wherein the virtualization container manager executing a plurality of modification computer instructions for configuring the one or more target virtualization containers.  
Nonetheless, this feature would have been made obvious, as evidenced by Joshi.
(1) (Joshi teaches that execution of the one or more management virtualization containers, e.g. one or more container engines [0053], is initiated by a virtualization ”container manager” [0052] executed by 
(2) (Joshi teaches executing the one or more management virtualization containers configures the one or more target virtualization containers [0053] before executing the one or more management virtualization containers, and wherein the virtualization container manager executing a plurality of modification computer instructions, in accordance with a “composition file”, for configuring the one or more target virtualization containers [0056], e.g. ”upon the container manager 20 receiving a command to run a composition file, the container manager may identify the corresponding repositories in the image repository 22 and instruct container engines 34 on one or more of the computing devices 14 to instantiate a container, store the image within the instantiated container, and execute the image to instantiate the corresponding service” [0056])
At a time prior to the effective filing date of Applicant’s claimed invention, it would have been obvious to modify Janse van Rensburg with the teachings of Joshi. 
One of ordinary skill in the art would recognize the desirability of performing the following modification: Apply the executing steps of Joshi on the management virtualization containers of Janse van Rensburg. 
The motivation would have been to “provision containers within a cluster of containers” [0053 – Joshi].
Claim(s) 10-11 is rejected under 35 U.S.C. 103 as being unpatentable over Janse van Rensburg in view of Pohlmann in view of Shimamoto (Pub. No. US2017/0109372 filed on October 7, 2016; hereinafter Shimamoto).
Regarding claim 10, Janse van Rensburg in view of Pohlmann does not disclose the following: 
wherein configuring the one or more virtualization containers to decline directing the at least one other access comprises instructing the one or more target virtualization containers to execute a system call for unmounting a digital storage.  
Nonetheless, this feature would have been made obvious, as evidenced by Shimamoto.
(Shimamoto teaches that configuring the one or more virtualization containers to decline directing the at least one other access comprises instructing the one or more target virtualization containers to execute a system call for unmounting a digital storage, e.g. “After the completion of the mounting, the control unit 41 executes the command line image received from the user. After the execution, the control unit 41 unmounts the logical device from the mount point destination…” [0056])
At a time prior to the effective filing date of Applicant’s claimed invention, it would have been obvious to modify Janse van Rensburg in view of Pohlmann with the teachings of Shimamoto. 
One of ordinary skill in the art would recognize the desirability of performing the following modification: Apply the configuring/instruction step of Shimamoto to unmount the digital storage of Apply the configuring/instruction step of Shimamoto to unmount the digital storage of Janse van Rensburg in view of Pohlmann.
The motivation would have been to further invalidate a storage (or logical device) and delete information about a mount point, based on the unmounted storage [0056 – Shimamoto].
Regarding claim 11, Janse van Rensburg in view of Pohlmann in view of Shimamoto disclose the following: 
wherein configuring the one or more virtualization containers to decline directing the at least one other access comprises instructing execution of one or more other system calls of an operating system of the target host for unmounting a digital storage.  
(Shimamoto teaches that configuring the one or more virtualization containers to decline directing the at least one other access comprises instructing execution of one or more other system calls of an 
At a time prior to the effective filing date of Applicant’s claimed invention, it would have been obvious to modify Janse van Rensburg in view of Pohlmann with the teachings of Shimamoto. 
One of ordinary skill in the art would recognize the desirability of performing the following modification: Apply this teaching of Shimamoto for unmounting the digital storage of Janse van Rensburg in view of Pohlmann.  
The motivation would have been to delete information about a mount point destination “in a successive manner” [0073 – Shimamoto].


Response to Arguments
Applicant’s arguments, see “REMARKS”, filed October 18, 2020, with respect to claims 1-14. Those arguments have been considered. However, they are moot due to a new grounds of rejection. 
As necessitated by amendments, Examiner respectfully considered the claim scope, then performed further search, and brought forth a new grounds of rejection under 35 U.S.C. 102, along with further rejection under 35 U.S.C. 103. 
Therefore, claims 1-14 are rejected by prior art of record. 
Examiner respectfully recommends for Applicant to amend the claimed subject matter such that the claims overcomes the prior art on record.


Conclusion  
 Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GILLES R KEPNANG whose telephone number is (571)270-7417.  The examiner can normally be reached on Mon thru Fri (8:00 AM to 5:00 PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LEWIS BULLOCK can be reached on (571)272-3759.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained 

/GILLES R KEPNANG/Examiner, Art Unit 2199                                                                                                                                                                                                        February 10, 2021



/LEWIS A BULLOCK  JR/Supervisory Patent Examiner, Art Unit 2199